Bartholomew, C. J.
We are called upon in this case to construe an obscure statute. We can get but little light from authority. We grope in darkness in search of legislative purpose. In 1897 the legislature sought to clear up all delinquent real estate taxes for and prior to the year 1895. To this end it enacted chapter 67, Laws 1897. The act required the county treasurer to make out a list of lands on which there were delinquent taxes for the years named, with the amount of such tax, and file the same with the clerk of the District Court. Certain proceedings were then to be had which would result in a judgment against each description of land for the amount of such taxes, interest, penalties, and costs. If these judgments were not paid in a certain time, a copy was to be placed in the hands of the sheriff, and he was to advertise and sell the lands. But section 2 of the act provided that where the tax, exclusive of interest and penalties, upon any tract exceeded $100, the treasurer might malee an affidavit that the property was rented, and thereupon the clerk should issue a writ of attachment, and place it in the hands of the sheriff, who should attach .the rent and collect the same, and, if necessary, might sue for .the same in his own name. The latter part of section 25 declares: “To the sheriff shall be allowed for serving the writ of attachment provided by section two, and receiving or collecting any money under the provisions of this act, the same fees as are allowed by law upon an execution in a civil action, and in case he brings suit as in section two provided, such additional compensation as the Court may allow.” Section 2082, Rev. Codes, which fixes the fees of sheriffs, contains the following: Subdivision 11: “Levying writ of execution and return thereof, one dollar.” Subdivision 21: “Advertising sale in newspaper, in addition to the publisher’s fees, sixty cents.” Subdivision 27: “Commission on all money received *458and disbursed by him on execution, order of sale, order of attachment, decree or on sale of real or personal property shall be: (a) For each dollar not exceeding four hundred dollars, three cents, (b) For each dollar above four hundred dollars, and not exceeding one thousand dollars, two cents, (c) For e¡ach dollar in excess of one thousand dollars, one cent.” Subdivision 28: “In all cases in the District Court where persons in whose favor the execution or order of sale is issued, shall bid in the property sold on execution or judgment, the sheriff or person making such sale shall receive the following compensation: (a) When the amount for which the property is hid in does not exceed one thousand dollars, the sum of five dollars and no more, (b) When the amount for which the property is bid in exceeds one thousand dollars, the sum of ten dollars and no more.”
Plaintiff was sheriff of the defendant county. A copy of the tax judgment, duly rendered, under seal, was placed in his hands, and he properly conducted the sale thereunder. A large number of tracts were bid in for the county by the treasurer under the provisions of the law. There were no attachments under the provisions of section 2. The sheriff presented his fee bill to the board of county commissioners, claiming a fee of $5.60 for each description bid off for the county; the judgment in each instance being less than $1,000. The board refused to allow the bill in whole or in part. Plaintiff brought action to recover the same, and a general demurrer to his complaint was sustained. He appeals from the order, and the only question presented by the demurrer is whether or not he is entitled to such fees, under the act.
With some misgivings, we reach the conclusion that the order must be affirmed. It is respondent’s contention that the sheriff is allowed fees only for services under section 2, while appellant plants himself upon the wording of the statute which says “receiving or collecting money under the provisions of this act”; and he cites authority to sustain the position that under an execution sale the sheriff “collects” the money realized, although he may never handle a dollar of it, and although the judgment creditor may bid in the property, and no money ever be paid over. We think the case at bar must be differentiated from that line of authority. We quote the thirteenth section of the act: “The sheriff shall sell by public vendue each piece or parcel of land separately in the order in which they are described in the judgment and by the description therein; but if the sum bid for any piece or parcel shall not be paid before the sale closes, he shall again offer such piece or parcel for sale. In offering the lands for sale, he shall state the amount for which each piece or parcel is to be sold, and lie- shall first offer each piece or parcel to the bidder who will pay the amount for which it is to be sold for the shortest term of years in such piece or parcel. If no bidder shall offer to pay such amount for any term of years, in the piece or parcel so offered, he shall then offer the same in fee to the highest bidder who shall bid not less *459than the amount for which the same is to be sold. If no bidder offer to pay such amount for a term of years, and no bidder shall bid an amount equal to that for which the piece or parcel is to be sold, then the county treasurer shall bid in the same for the state or county at such an amount. The' treasurer shall attend at the sale and receive all moneys paid thereon.” While it is true that the sheriff makes the sale, yet there is another county officer who is required to “attend at the sale and receive all moneys paid thereon.” It is not even the theory of the law that the sheriff should ever handle the money, or be in any manner responsible for it. The duty and responsibility are all thrown upon the treasurer- It was not the legislative intent that the sheriff should be regarded as “receiving or collecting” this money. Other provisions make this clearer. The sheriff sells under a certified copy of the judgment placed in his hands. He is not required to search for any property or make any levy. His copy of the judgment is his sole authority, both as to amount and property to be sold. Specific costs are allowed when attachments issue, but the writ, in terms, requires the sheriff to collect such costs under the attachment, — both his own and those allowed to the clerk. The only other costs mentioned in the statute are the clerk’s costs as specified in section 25, but such costs must be included in the judgment, and the reason for the provision is plain. Under the provisions of section 6, the judgment must fix the exact amount of the lien against each description; and there is no authority in the law by which the amount of the lien thus fixed can be enlarged, nor is there any provision for collecting any accruing costs.
Again, appellant claims that he is entitled to the same commissions or fees that he would receive on sales on execution; in other words, if the property be sold to a third person, he would be entitled to a commission of 3 cents on the dollar for the first $400, and decreasing as the amount grew larger, while, if the sale be to the judgment creditor (and appellant claims the county would be the judgment creditor in this case), he would be entitled to a fee of $5 if the amount bid did not exceed $1,000, or $10 if it exceeded that sum. Now, section 13 of the act requires the sheriff, in offering the land for sale, to state the amount for which each tract is to be sold If it is to be sold for an amount to include his fees, how can he make such announcement? The amount depends entirely upon who purchases. To illustrate, let us assume that the judgment against a certain tract is $5. If it is to be sold to a third party for an amount to include the sheriff’s fees, it must be sold for $5.15; but, if to the county, it must be sold for $10. Which shall the sheriff announce? Certainly not the latter, because that would require a third person to bid nearly double what would be required to satisfy the judgment. But, if he announce the former, then, if the treasurer bid the tract in, he is limited to that sum, because said section 13 declares, “If no bidder shall bid an amount equal to that for which the piece or parcel is to be sold, *460then the county treasurer shall bid in the same for the state or county at such an amount.” The fact is, the moment we undertake to add to the judgment an amount to cover sheriff’s fees, we introduce an element of confusion that renders the statute impossible of execution. The legislature never contemplated anything of that kind ,but did contemplate that each tract should be sold for the exact amount. established against it as a lien by the judgment of the court. So construed, the statute is harmonious and consistent .in its operation, but to some extent inconsistent and incongruous in its wording. But we are required to regard the intent, rather than the wording. Appellant concedes that it was competent for the legislature to impose duties upon him for which it furnished no compensation, and that he is entitled to no compensation unless authority therefor can be found in this statute. We find no such authority; hence the order sustaining the demurrer to the complaint is affirmed. All concur.